DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 11/7/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 11/7/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 11/7/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Englard et al. (US 2019/0113927) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laugier et al. (US 10,290,116) in view of Englard et al. (US 2019/0113927).

Regarding claims 1, 10, 19, Laugier discloses a dynamic vehicular environmental scene analysis system including an autonomous vehicle, comprising: a sensor system and a computing system in communication with the sensor system, the computing system comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising (Col 6, lines 18-25 and Col 12, lines 4-24 -  the analysis device 20, also called an HSBOF (for “Hybrid Sampling BOF”) module comprises a microprocessor 21 and a memory 22 and the utilization of the occupancy/velocity values to determine current action/decision as well as future states (automatic braking of the vehicle 10 for example corresponding to the recited autonomous vehicle) and sensor block corresponding to the recited sensor system): 
querying whether a particular cell of a particular time-stepped occupancy grid in an occupancy grid movie of an environment surrounding the autonomous vehicle for a given time is occupied (Col 11, line 58 – Col 12, line 24 - occupancy grid 14 is observed and estimations refreshed every iteration time-step dt corresponding to the recited a particular cell of a particular time-stepped occupancy grid for determining occupancy and velocity values corresponding to the recited occupancy grid movie of an environment surrounding the autonomous vehicle for a given time is occupied), wherein 
the occupancy grid movie for the given time comprises time-stepped occupancy grids for future times that are at predefined time intervals from the given time (Col 11, line 58 – Col 12, line 24 - the iteration time-step dt is equal to 0.06 seconds, the grid refresh observations and the displacement estimations being provided to the analysis device 20 according to time-steps of duration less than or equal to dt where dt corresponding to the recited predefined time intervals utilized to predict the evolution of the scene, and therefore to deduce the intersection between the vehicle and obstacles, including dynamic objects corresponding to the recited comprises time-stepped occupancy grids for future times), and 
the time-stepped occupancy grids for the future times in the occupancy grid movie each comprise cells corresponding to regions in the environment surrounding the autonomous vehicle (Col 11, line 58 – Col 12, line 24 - predict the evolution of the scene, and therefore to deduce the intersection between the vehicle and obstacles, including dynamic objects corresponding to the recited the time-stepped occupancy grids for the future times in the occupancy grid movie each comprise cells corresponding to regions in the environment surrounding the autonomous vehicle); 
While Laugier does disclose the utilization of the occupancy/velocity values to determine current action/decision as well as future states (automatic braking of the vehicle 10 for example corresponding to the recited autonomous vehicle) (Col 12, lines 4-24), it does not explicitly disclose utilizing motion planning and autonomous navigation including controlling at least one of an engine, a braking system, or a steering system.
However, Englard discloses an autonomous vehicle control system including a set of time-stepped occupancy grids for future times that are at predefined time intervals in a future looking period of time from the given time (¶141-142 - predicted/expected occupancy grids corresponding to one or more future times (e.g., one grid corresponding to 3 seconds in the future, or three grids corresponding to 1, 2, and 5 seconds in the future, etc.)),
wherein the set of the time-stepped occupancy grids in the occupancy grid movie for the future times at the predefined time intervals in the future looking period of time from the given time are based on data outputted by the sensor system for the given time (¶141-142 - predicted/expected occupancy grids corresponding to one or more future times (e.g., one grid corresponding to 3 seconds in the future, or three grids corresponding to 1, 2, and 5 seconds in the future, etc.));
generating a motion plan for the autonomous vehicle based at least in part on whether the particular cell of the particular time-stepped occupancy grid is occupied (¶142 - a motion planner 540 processes the perception signals 508 (i.e., including the occupancy grid at time t0), the prediction signals 522 (possibly including one or more future occupancy grids at times t1, t2, t3, etc.), and the mapping and navigation signals 532 to generate decisions 542 that comprise vehicle maneuvers, and possibly also various parameters indicative of how those maneuvers are to be executed); and 
controlling at least one of an engine, a braking system, or a steering system of the autonomous vehicle based on the motion plan for the autonomous vehicle (¶143 - The maneuver executor 544 may determine a particular sequence of operational parameters (e.g., speed, braking, direction) over a certain span of time to execute the maneuver selected by the motion planner 540, with the operational parameters being provided as control signals 546 to the appropriate operational subsystems of the autonomous vehicle (e.g., accelerator 440, brakes 442, and steering mechanism 446 of FIG. 7A)).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the future looking time period for motion planning of Englard with the dynamic vehicular environmental scene analysis system of Laugier in order to provide a more diverse set of mechanisms for generating driving decisions (Englard - ¶97).

Regarding claims 2 and 11, Laugier further discloses the particular cell represents at least a portion of the autonomous vehicle (Col 11, line 58 – Col 12, line 24 – where assessing occupancy and velocity of the own vehicle and other vehicle for an evaluation of a risk of collision corresponding to the recited particular cell including at least a portion of the vehicle).

Regarding claims 3, 12, and 20, Laugier further discloses a location of the particular cell in the particular time-stepped occupancy grid indicates a proposed location of at least a portion of the autonomous vehicle in the environment surrounding the autonomous vehicle at a future time corresponding to the particular time-stepped occupancy grid (Col 11, line 58 – Col 12, line 24 - evaluation of risks of collisions between the vehicle 10 and objects corresponding to cells for which the probability of occupancy is greater than a given occupancy threshold and the observed distance is below a given distance threshold corresponding to the recited indicating a proposed location of the AV in a particular time step in the future relative to the environmental surroundings).

Regarding claims 4 and 13, Laugier further discloses the cells of the time-stepped occupancy grids in the occupancy grid movie are assigned probabilities specifying likelihoods that the regions corresponding to the cells are occupied at the future times (Col 11, line 58 – Col 12, line 24 - evaluation of risks of collisions between the vehicle 10 and objects corresponding to cells for which the probability of occupancy is greater than a given occupancy threshold and the observed distance is below a given distance threshold corresponding to the recited assigned probabilities specifying likelihoods that the regions corresponding to the cells are occupied at the future times).

Regarding claims 5 and 14, Laugier further discloses querying whether the particular cell of the particular time-stepped occupancy grid in the occupancy grid movie for the given time is occupied comprises querying the particular cell of the particular time-stepped occupancy grid in the occupancy grid movie for the given time for a probability specifying a likelihood that a region corresponding to the particular cell is occupied (Col 11, line 58 – Col 12, line 24 - evaluation of risks of collisions between the vehicle 10 and objects corresponding to cells for which the probability of occupancy is greater than a given occupancy threshold and the observed distance is below a given distance threshold corresponding to the recited probability specifying a likelihood that a region corresponding to the particular cell is occupied for a given time).

Regarding claims 6 and 15, Laugier further discloses iteratively observing, updating, and predicting the local occupancy grid but does not disclose the utilization of a predefined period of iterations or a predefined number of time stepped grids however Englard further discloses the time-stepped occupancy grids in the set forming the occupancy grid movie for the given time is predefined (¶141-142 - predicted/expected occupancy grids corresponding to one or more future times (e.g., one grid corresponding to 3 seconds in the future, or three grids corresponding to 1, 2, and 5 seconds in the future, etc.))
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the future looking time period for motion planning of Englard with the dynamic vehicular environmental scene analysis system of Laugier in order to provide a more diverse set of mechanisms for generating driving decisions (Englard - ¶97).

Regarding claims 7 and 16, Laugier further discloses iteratively observing, updating, and predicting the local occupancy grid but does not disclose updated occupancy grid based on the data outputted by the sensor at a given time however Englard further discloses generating the occupancy grid movie for the environment surrounding the autonomous vehicle for the given time based on the data outputted by the sensor system for the given time (¶13 and ¶141-142 - predicted/expected occupancy grids corresponding to one or more future times (e.g., one grid corresponding to 3 seconds in the future, or three grids corresponding to 1, 2, and 5 seconds in the future, etc.)).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the future looking time period for motion planning of Englard with the dynamic vehicular environmental scene analysis system of Laugier in order to provide a more diverse set of mechanisms for generating driving decisions (Englard - ¶97).


Regarding claims 8 and 17, Laugier further discloses generating a differing occupancy grid movie for the environment surrounding the autonomous vehicle for a differing time (Col 3, lines 29-50 – iteratively collecting and updating the occupancy grid for the environment surrounding the AV corresponding to the recited generating an occupancy grid movie where updating the occupancy grid over time corresponding to the recited generating different movies for different times, given the BRI for an occupancy grid movie, it is being interpreted as a succession of occupancy grids over time), 
While Laugier does disclose the utilization of the occupancy/velocity values to determine current action/decision as well as future states (automatic braking of the vehicle 10 for example corresponding to the recited autonomous vehicle) (Col 12, lines 4-24), it does not explicitly disclose utilizing motion planning and autonomous navigation including controlling at least one of an engine, a braking system, or a steering system.
However, Englard further discloses wherein the differing occupancy grid movie for the differing time comprises a set of differing time-stepped occupancy grids for differing future times that are at the predefined time intervals in a differing future looking period of time from the differing time (¶141-142 - predicted/expected occupancy grids corresponding to one or more future times (e.g., one grid corresponding to 3 seconds in the future, or three grids corresponding to 1, 2, and 5 seconds in the future, etc.)), and
wherein the set of differing time-stepped occupancy grids in the differing occupancy grid movie for the differing future times at the predefined time intervals in the differing future looking period of time from the differing time are based on data outputted by the  sensor system for the differing time (¶13 and ¶141-142 - predicted/expected occupancy grids corresponding to one or more future times (e.g., one grid corresponding to 3 seconds in the future, or three grids corresponding to 1, 2, and 5 seconds in the future, etc.) where occupancy grid data is derived from sensor data and the current expectation for future occupation);
generating a differing motion plan for the autonomous vehicle utilizing the differing occupancy grid (¶142 - a motion planner 540 processes the perception signals 508 (i.e., including the occupancy grid at time t0), the prediction signals 522 (possibly including one or more future occupancy grids at times t1, t2, t3, etc.), and the mapping and navigation signals 532 to generate decisions 542 that comprise vehicle maneuvers, and possibly also various parameters indicative of how those maneuvers are to be executed); and 
controlling at least one of the engine, the braking system, or the steering system of the autonomous vehicle based on the differing motion plan for the autonomous vehicle (¶143 - The maneuver executor 544 may determine a particular sequence of operational parameters (e.g., speed, braking, direction) over a certain span of time to execute the maneuver selected by the motion planner 540, with the operational parameters being provided as control signals 546 to the appropriate operational subsystems of the autonomous vehicle (e.g., accelerator 440, brakes 442, and steering mechanism 446 of FIG. 7A)).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the future looking time period for motion planning of Englard with the dynamic vehicular environmental scene analysis system of Laugier in order to provide a more diverse set of mechanisms for generating driving decisions (Englard - ¶97).

Regarding claims 9 and 18, Laugier further discloses tracking an object in the environment surrounding the autonomous vehicle based on data outputted by the sensor system for the given time (Col 12, lines 4-24 - prediction of future state(s) of the environment (for example evaluation of risks of collisions between the vehicle 10 and objects) corresponding to the recited tracking an object in the environment where Col 2, lines 28-54 discloses the utilization of sensors to determine the probabilistic occupancy and positions of particles in each cell); and 
predicting positions for the object in the environment surrounding the autonomous vehicle at the future times (Col 12, lines 4-24 - prediction of future state(s) of the environment (for example evaluation of risks of collisions between the vehicle 10 and objects) corresponding to the recited tracking an object in the environment where evaluation of risk of collision corresponding to the recited prediction positions for the object in the environment at future times); wherein 
the occupancy grid movie for the environment surrounding the autonomous vehicle for the given time is generated based on the positions predicted for the tracked object in the environment at the future times (Col 2, lines 28-54 and Col 12, lines 4-24 – where the iterative update of positions and occupancies of objects in the occupancy grid with an evaluation for risk of collisions at future times corresponding to the recited occupancy grid is generated based on predictions of tracked object positions in the future).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665